Citation Nr: 0702660	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-32 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUES

1.  Entitlement to service connection for a low back 
condition with radiculopathy.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
September 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for a low 
back condition with radiculopathy; service connection for 
hearing loss; service connection for tinnitus; and service 
connection for PTSD.

In November 2006 the veteran testified before the undersigned 
Veterans Law Judge in a hearing held in Houston, Texas.  The 
transcript of that hearing is of record.

The Board notes that in a rating decision dated in February 
1945 the veteran was granted service connection for 
psychoneurosis, conversion type, with an evaluation of 0 
percent effective September 19, 1943.  This grant was severed 
in a rating decision dated in April 1949 on the basis of CUE 
(clear and unmistakable error).  Correspondence from the 
veteran received by the RO in July 2003 and on numerous 
occasions thereafter reflects the veteran's desire to reopen 
the 1949 matter; however, review of the record shows no 
response from the RO with regard to this claim.  Accordingly, 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder, to include psychoneurosis, 
conversion type, is referred to the RO for appropriate 
action.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of any 
current tinnitus or low back disability.

2.  There is no competent evidence of record linking the 
veteran's current hearing disability to his active service.


CONCLUSIONS OF LAW

1.  A low back condition with radiculopathy was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).  

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. §, 1131; 38 C.F.R. §§ 
3.303, 3.304.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
38 C.F.R. § 3.159.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

I.  Low Back Condition

SMRs contain no record of any complaints of or treatment for 
a back disorder.  Nor is there any competent post-service 
medical evidence of a current back disability.  While the 
veteran is competent to testify as to his experiences and 
symptoms, where, as here, the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In the absence of any competent 
evidence of a current low back disability, service connection 
is not warranted.

II.  Hearing Loss

SMRs include the reports of physical examinations done in 
November 1942 and September 1943.  Findings of the November 
1942 examination were of normal left and right ears, with 
right and left hearing of "15/15."  Whispered and spoken 
voice testing done during the September 1943 examination 
found hearing of "15/15'," as well as no disease or 
defects.  A post-service physical examination done by VA in 
January 1945 also found auditory canals to be normal, with 
"ordinary conversation" hearing in each ear at a distance 
of 20 feet.

In January 2006 the veteran underwent a compensation and 
pension (C&P) audiology examination.  The examiner reported 
that the claims file was reviewed pursuant to this 
examination.  During the examination the veteran reported no 
history of military noise exposure.  Audiology testing 
yielded the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
20
55
55
65
Left 
ear
35
40
60
70
75

Speech recognition scores were 92 for the right ear and 86 
for the left ear.  Diagnosis was of "normal hearing [from] 
500 Hertz to 1000 Hertz; mild, sloping to moderately severe 
sensorineural hearing loss at 1.5 thousand Hertz to 4000 
Hertz in the right ear; and mild, sloping to severe 
sensorineural hearing loss from 500 Hertz to 4000 Hertz in 
the left ear."  According to the examiner, "hearing is not 
anticipated to improve with medical intervention."  The 
examiner also advised as follows:
In my opinion, this veteran's hearing 
loss is not related to military noise 
exposure.  By his own account, the 
veteran was not exposed to hazardous 
noise during his short-lived military 
training.  It is more likely that the 
veteran's hearing loss is the result of 
factors encountered/experienced after 
leaving military service.

Aside from the January 2006 audiology examination, the record 
contains no other post-service diagnostic or treatment 
evidence regarding hearing loss.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Based on test results, the veteran has a hearing loss 
disability.  There is no evidence of record, however, which 
suggests that this disability resulted from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  SMRs reflect no complaints of or 
treatment for hearing problems; the veteran denies any 
exposure to hazardous noise during his military service; and 
the medical examiner concluded that the veteran's hearing 
loss is likely due to post-service events.  The preponderance 
of the evidence is against the claim, there is no doubt to be 
resolved and service connection for bilateral hearing loss is 
not warranted.

III.  Tinnitus

SMRs contain no record of any complaints of or treatment for 
tinnitus.  Nor is there any post-service evidence of 
tinnitus.  In fact, according to the January 2006 examiner, 
the veteran "specifically denies any complaint of 
tinnitus."  Moreover, during the November 2006 Board hearing 
the veteran testified that he had no ringing or any other 
type noise in his ears.  In the absence of any competent 
evidence of tinnitus, service connection is not warranted.

Notice and Assistance

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in June 2003 and March 2006 
satisfied the duty to notify provisions.  Social Security 
records have been obtained and made a part of the file.  The 
veteran has been accorded a VA examination, the report of 
which is of record.  The veteran was accorded a Board 
hearing, the transcript of which is of record.  There is no 
indication in the record that additional evidence relevant to 
the issues decided is available and not part of the claims 
file.  



ORDER

Service connection for a low back condition with 
radiculopathy is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In correspondence dated August 3, 2006, the veteran's 
representative advised the RO that the veteran was 
withdrawing his claim for PTSD; however, in correspondence 
received by the RO on August 8, 2006, the veteran advised 
that he had "never" authorized the withdrawal of his claim.  
At his Board hearing, the veteran did not indicate that the 
issue of service connection for PTSD was on appeal.  
Notwithstanding, in view of the confusion over the status of 
that issue, and the fact that a notice of disagreement, 
statement of the case and appeal of that issue are of record, 
the Board retains jurisdiction over that issue.

In a subsequent telephone conservation on August 15, 2006, 
the veteran informed the RO that he had been diagnosed with 
PTSD at the Houston Veterans' Affairs Medical Center (VAMC), 
and requested the RO to get copies of those records.  The 
record contains no evidence that this was ever done.  The 
case must therefore be returned to the RO for compliance with 
38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request the veteran to identify all 
health care providers who have treated him 
for PTSD.  Even if no additional sources 
of treatment records are identified, all 
relevant treatment records compiled by the 
Houston VAMC (if any), should be obtained.  
In so such records exist, the case file 
should be documented accordingly.

2.  If the evidence includes a diagnosis 
of PTSD, take appropriate steps to 
identify and confirm any service-related 
stressors.  

3. Then, readjudicate the veteran's claim.  
If the benefit sought remains denied, 
provide the veteran a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


